—Order, Supreme Court, New York County (Stuart Cohen, J.), entered October 8, 1997, which, in an action by a paramedic to recover under Labor Law § 740 and 42 USC § 1395dd (i), the State and Federal “whistleblower” acts, granted defendant hospital’s motion to compel arbitration and stay the action, unanimously affirmed, without costs.
Plaintiff’s whistleblower claims fall within the scope of the parties’ broad arbitration agreement. By serving a demand for arbitration, plaintiff initiated a process that has resulted in an arbitration award in favor of defendant on the very whistle-blower claims that plaintiff seeks to litigate, with plaintiffs full participation in that process. We note that at no time did plaintiff seek to withdraw his demand for arbitration. Notwith*550standing plaintiffs unsuccessful attempt to stay that process pending this appeal, he will not now be heard to assert whatever right he may have had originally to opt for litigation (cf., Roggio v Nationwide Mut. Ins. Co., 66 NY2d 260, 263; Clemens v Apple, 65 NY2d 746). Concur—Ellerin, J. P., Wallach, Tom and Andrias, JJ.